DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-2, 5-14, 16-23, 30-31 are currently pending in the application. Claims 12 and 17 are withdrawn as directed to non-elected species. Therefore claims 1-2, 5-11, 13-14, 16, 18-23 and 30-31 are examined on the merits below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The immunoresponsive cell of amended claim 1 comprises a chimeric antigen receptor which binds to an antigen. The chimeric antigen receptor molecule is a non-native fusion protein which is typically created through administration of exogenous nucleic acids encoding the molecule. Thus, the chimeric antigen receptor protein molecule would exclusively be considered to be “exogenous” in which case the description of “or endogenous” in the claim 5 does not make sense. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 13-14, 16, 18-23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (WO2015112626A1) and further in view of Carroll et al (US20120064033) and Yoshimura et al (Cancer Gene Therapy Vol8, No1, 2001: pp 9-16). Independent claim 1 is drawn to an immunoresponsive cell which comprises an antigen recognizing receptor as a CAR which binds to antigen and an exogenous derived IL-18 polypeptide or fragment thereof which is “secretable” and constitutively expressed. The disclosure of Zhao et al describes a T cell (“immunoresponsive cell”) which has been engineered to express a chimeric antigen receptor directed to a variety of cancer antigen expressed by tumor cells as well as an additional “enhancer of T cell priming” ETP molecules (Zhao 005). The disclosure describes that the ETP may be a soluble cytokine, and may be the IL-18 cytokine (0025, 0026).  With respect to constitutive expression of the exogenously introduced cytokine IL-18 the disclosure of Zhao describes that any number of methods may be utilized to introduce the exogenous chimeric antigen receptor and the exogenous IL-18 among which are DNA constructs encoding the CAR and or the ETP (00257). As described in the disclosure of Zhao, a suitable vector utilized for the delivery of the ETP and CAR of the invention would conventionally comprise a promoter sequence (00262). Exemplary promoters presented are described as CMV-IE gene, EF-1alpha and PGK promoters, all of which are well known and recognized in the art to be “constitutive” promoters which are expressed in a wide variety of cell types and physiological systems (00264). While one of skill in the art may therefore recognize based on the singular disclosure of Zhao that the ETP cytokine IL-18 would therefore be delivered to a T cell in conjunction with a CAR molecule and preferably secreted by the cell comprising the two introduced transgenes the further disclosure of Carroll et al describes that cells may be genetically modified ex-vivo to express a recombinant (“exogenous”) IL-18  gene and administered to a subject, thereby achieving “IL-18 administration” (0115)(0112). With respect to claim 1 and dependent claims and the introduced limitation of “secretable” IL-18 the reference of Yoshimura describes that an IL-18 introduced into a cell type not normally expressing the IL-18 polypeptide may be modified with a leader sequence such as that derived from IgKappa for the purpose of expressing and secreting the mature IL-18 polypeptide as a functional cytokine secreted through normal cellular pathways (figure 1B). The disclosure of Carroll describes that systemic delivery of IL-18 cytokine is useful for the purpose of decreasing the number of intratumoral T regulatory cells in a subject (0008) and thereby locally increasing the number of intratumoral T effector cells in a subject (0012). Additional therapeutic components may be administered with the exogenous IL-18 including “tumor specific T cell” as such a CAR-T cell would qualify.  It is therefore obvious considering the disclosure of Zhou and Carroll to provide a cell which in fact is tumor targeted (“tumor specific”) and also produces an exogenous enhancer of T cell priming such as IL-18 described in Carroll and Zhou and Yoshimura which is soluble/ “secreted” and constitutively expressed for the therapeutic benefits described by Carroll.  With respect to claims 2 and the selected species of claim 11 of CD371 (CLL-1), Zhao describes that the CAR binds to a cancer (tumor) associated antigen of which CLL-1 (CD371) may be a species (00168). In regards to claims 4, 5, and 6 the disclosure of Zhao describes as detailed above that the modified immune cell may comprise a recombinantly expressed exogenously introduced chimeric antigen receptor. With respect to claims 7, 8 and 15 it is described that there are multiple avenues for the delivery of an exogenous CAR and IL-18 to a T cell. One of the described embodiments is through a delivery vector which in this case may be for instance a viral vector incorporating the DNA encoding the desired expression construct (00257-00263). In regards to the claim 10 the isolated cell may be autologous with respect to the recipient (00341). With respect to claim 16 the utilized CAR may comprise a CD3zeta chain as an intracellular signalling domain (0012). As instantly claimed the ETP-CAR T cells may be provided in a pharmaceutical composition (00346). Claims 18-20 describe how the exogenously supplied IL-18 or fragment thereof would be expected to act when secreted outside of the cell, in what could be described as an autocrine pathway in which the engineered (ETP-CAR) would secrete IL-18 which would then bind to IL-18 receptors on the external T cell surface eliciting the downstream effects of the normal IL-18 signalling pathway. These effects are considered to be inherent or latent properties of IL-18 and therefore the described (ETP-CAR) immune cell. Similarly claims 21-23 describe what can be considered the inherent or latent paracrine functions of the IL-18 or fragment thereof acting on the native resident immune cells in a subject, and therefore an inherent or latent property of the claimed modified immune cell. In regards to the claim 30 and 31 the ETP-CAR of Zhao may be administered as pharmaceutical composition (00345) and it would be obvious to include such a cell as a kit for matters of convenience. With regards to the claims 13 and 14 for instance Yoshimura details that for reasons described the production of secreted IL-18 in cells not normally programmed to do so (for example immune T cells) (p9, first paragraph; p3, last paragraph). IL-18 is described as requiring extensive post-translational processing prior to production of the mature secretable form of the protein. Therefore, it was proposed tested and confirmed that using the IgKappa signal peptide sequence, provided upstream of the mature (post cellular processing) IL-18 would lead to acceptable secretion of mature bioactive IL-18 from non-native cells transfected with a vector construct as described (p9, second paragraph;). It would be obvious therefore considering the teachings of Yoshimura, to utilize a heterologous signal peptide derived from for example IgKappa for the purposes of creating an IL-18 “fusion” protein construct which would by-pass the normal post translational processing requirement of native IL-18 and allow secretable expression in cells that may not natively be mechanistically equipped to perform this task, while bypassing the normal need for complex post-translational processing of the IL-18 molecule that normally takes place in T cells which secrete the IL-18 molecule.
Response to Arguments 35 USC § 102
	Claims 1, 2, 4, 5, 6-10, 18-23, 30 and 31 were previously rejected under 35 USC 102(a)(1) as anticipated by Finotto et al as evidenced by Shaikh. The amendment to the instant claim 1 to include a chimeric antigen receptor as the “antigen recognizing receptor” has obviated the previously presented rejection which relies on the endogenous TCR of Jurkat T cells or transgenic mouse T cells to qualify as the “antigen recognizing receptor”. Therefore, this basis of rejection is withdrawn. 
Response to Arguments 35 USC § 103
Applicant's arguments filed 09-01-2022 have been fully considered but they are not persuasive. In initial arguments with regards to the rejection of claims 1, 2, 4-11, 12-16, 18-23, 30 and 31 over Zhao, Carroll and Yoshimura applicant argues that the combined disclosure of Zhao and supported/evidenced by Carroll and Yoshimura does not make obvious the rejected claims. Applicant argues that the supporting reference Carroll and Yoshimura do not support including a constitutively expressed “secretable” IL-18 in a T cell that also comprises a chimeric antigen receptor. Applicant argues that in fact the disclosure of Carroll and additional reference by the same authors appears to discourage or teach away from the inclusion of IL-18 in a CAR-T cells due to the possibility of what appear to be side effects of such a treatment mechanism.  In reply it is found that in fact the disclosure of Zhao as described in the instant and previous rejection, provides essentially all of the elements of instant claim 1. Zhao describes that CAR-T cells directed to CD371 (00168) may be additionally modified/transduced with a nucleic acid encoding “enhancers of T cell priming”  which include “soluble” cytokines (0026)(0054) such as IL-18 and functional fragments thereof (00221)(Claim34).  The references of Carroll and Yoshimura are included as providing additional support for including an IL-18 cytokine construct which requires no posttranslational modifications for secretion into the extracellular space, in as much as the applicant may argue that the “native” IL-18 translated protein is not immediately secreted into the extracellular space. In addition, it is noted that the IL-18 “soluble” cytokine as in Zhao would be obviously targeted for secretion into the extracellular space. This is the understood mechanism of action of cytokines, which exert autocrine or paracrine functions through binding receptors found on the extracellular face of the cellular membrane in target cells. The references of Carroll and Yoshimura present this concept, as something one of ordinary skill in the art at the time of the claimed invention would be well aware of and plan accordingly, as Zhao does.  Furthermore, applicant ignores the clear beneficial effects described by the disclosure of Carroll and Yoshimura, cited in the rejection of record, with respect to the proliferation of CD8+ effector T cells , a cell type recognized as a primary effective tumor targeting CAR-T cell in CAR-T cell treatment methods. In contrast to Applicant’s assertion , the entire disclosure of Carroll is directed to administration of IL-18 for the treatment of cancer (0012). The reference teaches that IL-18 may be administered by a systemic, parenteral route or can be expressed constitutively in-vivo for treating cancer (0113-0114, 0126, 0131).  The one sentence in Carroll cited by Applicant is in regard to an artificial humanized mouse model comprising human (foreign) lymphocytes. The induction of GVHD would not be of similar concern in a human cancer patient for example  Moreover as noted above the disclosure of Carroll explicitly teaches the benefits of IL-18 expression including constitutive or systemic expression for the treatment of tumors through Treg down regulation leading to increases in tumor targeted CD8+ T cells. Thus in a CAR-T model of CAR directed tumor targeting, IL-18 stimulated CD8+ T cell (CAR-T) enhancement would be a beneficial effect. These benefits are clearly described in the disclosure of Carroll I (2012) (0012). 
In additional arguments the applicant describes that the results thus achieved with respect to the applicant’s claimed product are unexpected with regards to in-vivo anti-tumor activity in a variety of tumors and in absence of prior pre-conditioning.  Claimed CAR-T cells are described as surprisingly showing enhanced persistence of CAR-T cells and recruitment of endogenous T cells.  With regards to the presented “unexpected” results applicant is directed to the instant rejections as presented above,. and the reference of Carroll which describes some of the expected beneficial results of externally augmented IL-18 in cancer models. Among these expected beneficial effects of IL-18 available in the extracellular space in a subject are an enhanced engraftment of tumor specific CD8+ cytotoxic cells through a mechanism which reduces the amount T regulatory “suppressor” cells in the subject (0076). Additionally, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) 706.02b. While it is noted that the characteristics of the CAR-T cells which are described are not claimed features of the invention, nevertheless it is described in the references that the IL-18 cytokine, when eventually dispersed to the extracellular space, whether through natural or “secretable” IL-18 modifications would in fact be expected to provide all of the claimed unexpected results as detailed in the references.  Yoshimura (2003) describes that IL-18 has pleotropic effects such as stimulating T cell proliferation, increased interferon gamma production and that local IL-18 production would be likely to increase anti-tumor activity of host immune cells through the increased interferon gamma production (localized inflammation) (abstract, p9 column 1). Depletion of these cells subsequently results in an expected increase of tumor specific CD8+ T cells, whether these cells are derived from naturally occurring endogenous non-recombinant T cells that are directed to tumor antigens by conventional TCR-MHC interactions or artificially redirected CAR-T cells. Therefore, it is an entirely expected result that IL-18 provided in an autocrine or paracrine fashion to modified tumor directed CAR-T cells or bystander conventionally defined tumor infiltrating lymphocytes is beneficially augmented.   
Additional support for the use of IL-18 and its expected beneficial effects when included as an immune response modifier in CAR-T cells is the reference of Carrol et al (PLoSOne, September 2008 | Volume 3 | Issue 9 | e3289 p1-10). Carrol et al describe that the IL-18 may be useful as an adjuvant to augment adoptive immunotherapy, of which CAR-T cell therapy is a species (abstract). The IL-18 is presented as a less toxic alternative to IL-12 (which has known toxicity when expressed globally) when utilized for cancer adoptive therapy. For instance, in figure 1 it is illustrated that the injection of IL-18 into mice which are engrafted with the human T cells results in the expansion of the CD8 T cell population in the mice when compared with no treatment alone (fig 1 A-C). This T cell expansion is similar to the increased T cell numbers found in the instant application when CAR-T/IL-18 expressing T cells are compared with CAR-T cell expansion without the added exogenous IL-18. IL-18 is further described as useful in cancer therapy for its characteristics of decreasing the presence of detrimental Treg cells in the cancer microenvironment and promoting the conventional effector T cells (CD8+).  
In further support the reference of Zhao for example, describes that the enhancer of T cell priming (ETP) of which IL-18 is included are responsible for increased anti-tumor activity and induce prolonged (or permanent) anti-tumor activity (0005). Therefore, it is concluded in summary that in fact the claimed unexpected results are expected beneficial results of the inclusion of a secretable cytokine such as IL-18 in conjunction with a CAR in the local tumor microenvironment as the natural latent features which are previously described of the IL-18 cytokine itself.
Conclusion
Summary: No claims are allowed. 
THIS ACTION IS MADE FINAL. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644